internal_revenue_service number release date index number ------------------------------- --------------------------------------------------- ----------------------------------------------- --------------------------- --------------------------------- in re -------------------------------------------------- --------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi plr-108471-17 date date legend taxpayer llc state ----------------------------------------------- ----------------------- --------------------------- ------------------------ ------- dear --------------------- this letter responds to a letter dated date submitted on behalf of taxpayer requesting rulings under sec_1382 sec_199 and sec_199 of the internal_revenue_code and sec_1_199-6 of the income_tax regulations facts according to the information submitted and representations made taxpayer is organized as a cooperative association under the laws of state taxpayer is a nonexempt subchapter_t cooperative and a specified agricultural_cooperative within the meaning of sec_199 taxpayer is required under the laws of state and its articles of incorporation and bylaws to distribute earnings after setting aside reasonable reserves and paying preferred_stock dividends to members each year as plr-108471-17 patronage_dividends taxpayer does not have a similar obligation to pay patronage_dividends to nonmembers taxpayer is engaged in the farm supply and grain marketing business taxpayer provides farm supplies to its members and markets their grain taxpayer’s membership is limited to persons who are farm operators and agricultural producers taxpayer is a member in llc a limited_liability_company classified as a partnership for federal tax purposes taxpayer and an unrelated entity formed llc to improve cost efficiencies and streamline operations llc is responsible for grain origination llc also markets grain for taxpayer’s patrons llc purchases grain directly from taxpayer’s members and other producers llc owns and operates grain elevators in the territory that llc and taxpayer serve llc receives handles and stores the grain in its elevators and then sells the grain to terminal grain elevators grain processors feed lots grain exporters and others taxpayer proposes to assume the grain origination function taxpayer believes that the change could have a significant impact on grain origination grain in state is primarily marketed through cooperatives and many producers in state strongly prefer to sell their grain to a local cooperative to assume the grain origination function taxpayer will become a grain dealer under the laws of state and meet certain requirements and conditions in order to obtain a state grain dealer license after taxpayer assumes the grain origination function taxpayer will contract with its members and other producers to purchase grain at market price the terms of each grain sale will be reflected in a written grain purchase contract between taxpayer and its member or other producer taxpayer will pay for the grain with checks drawn from its bank account or by ach automated clearing house transfers from its bank account immediately thereafter taxpayer will sell or contract to sell the grain to llc on terms that mirror the terms of its purchases from its members and other producers taxpayer will be responsible to pay its members and other producers for the grain and llc will be responsible to pay taxpayer to maintain efficient operations taxpayer contemplates entering into an agency and grain sales agreement with llc after it assumes the grain origination function llc will act as taxpayer’s agent in purchasing grain from taxpayer’s members and other producers as agent llc will be responsible for generating the customary grain contract documentation for the purchases in taxpayer’s name taxpayer’s members and other producers will continue to deliver their grain to one of llc’s elevators as agent llc will accept the grain and generate a settlement statement in taxpayer’s name llc will also be authorized to pay for the grain by a check in taxpayer’s name drawn on a taxpayer’s bank account for purpose of this ruling_request the term grain payments includes only taxpayer’s payments made by checks drawn from taxpayer’s bank account or by ach transfer from its bank account pursuant to the grain contracts to its members entitled to plr-108471-17 share in patronage_dividends and with respect to the grain marketed for them grain payments do not include patronage_dividends paid to taxpayer’s members with respect to the grain marketed for them the market price taxpayer pays its members for grain will be determined without reference to taxpayer’s net_earnings taxpayer will typically make grain payments to its members shortly after delivery of the grain and in any event grain payments will occur within the payment period as defined in sec_1382 for the year taxpayer will report grain payments to members as per-unit retain allocations in box on form 1099-patr rulings requested after taxpayer’s proposed assumption of the grain origination function grain payments to taxpayer’s members will constitute per-unit retain allocations paid in money within the meaning of sec_1382 pursuant to sec_199 taxpayer will be treated as having manufactured produced grown or extracted in whole or significant part the grain purchased from its members which the members have so manufactured produced grown or extracted for purposes of sec_199 taxpayer’s qualified_production_activities_income and taxable_income will pursuant to sec_199 and sec_1_199-6 be computed without regard to any deduction for grain payments to members law and analysis sec_1382 provides that except as provided in sec_1382 the gross_income of any organization to which subchapter_t applies hereinafter a subchapter_t cooperative shall be determined without any adjustment as a reduction in gross_receipts an increase in cost_of_goods_sold or otherwise by reason of any allocation or distribution to a patron out of net_earnings or by reason of any amount_paid to a patron as per-unit retain allocations as defined in sec_1388 sec_1382 provides in part that in determining the taxable_income of a subchapter_t cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year - as patronage_dividends as defined in sec_1388 to the extent paid in money qualified written notices of allocation as defined in sec_1388 or other_property except nonqualified written notices of allocation as defined in sec_1388 with respect to patronage occurring during such taxable_year in money or other_property except written notices of allocation in redemption of a nonqualified_written_notice_of_allocation which was paid as a patronage_dividend during the payment period for the taxable_year during which the patronage occurred as per-unit retain allocations as defined in sec_1388 to the extent paid in money qualified per-unit retain_certificates as defined in sec_1388 or other_property except nonqualified per-unit retain_certificates as defined in sec_1388 with respect to plr-108471-17 marketing occurring during such taxable_year or in money or other_property except per-unit retain_certificates in redemption of a nonqualified_per-unit_retain_certificate which was paid for the taxable_year during which the marketing occurred sec_1382 provides in part that the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1385 provides that each person shall include in gross_income the amount of any patronage_dividend which is paid in money a qualified_written_notice_of_allocation or other_property except a nonqualified_written_notice_of_allocation and which is received by him during the taxable_year from a subchapter_t cooperative sec_1385 provides that each person shall include in gross_income the amount of any per-unit_retain_allocation which is paid in qualified per-unit retain_certificates and which is received by him during the taxable_year from a subchapter_t cooperative sec_1388 provides in part that for purposes of subchapter_t the term patronage_dividend means an amount_paid to a patron by a subchapter_t cooperative on the basis of the quantity or value of business done with or for such patron under an obligation of such organization to pay such amount which obligation existed before the organization received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons sec_1388 defines the term per-unit_retain_allocation to mean any allocation by a subchapter_t cooperative to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron sec_1388 defines the term per-unit_retain_certificate to mean any written notice which discloses to the recipient the stated dollar amount of a per-unit_retain_allocation to him by the organization sec_199 allows a deduction an amount equal to percent of the lesser_of - the qualified_production_activities_income of the taxpayer for the taxable_year or taxable_income determined without regard to this section for the taxable_year sec_199 provides in general that the amount of the deduction allowable under sec_199 for any taxable_year shall not exceed percent of the w-2_wages of the taxpayer for the taxable_year plr-108471-17 sec_199 defines the term qualified_production_activities_income qpai for any taxable_year as an amount equal to the excess if any of - a the taxpayer’s domestic_production_gross_receipts for such taxable_year over b the sum of - i the cost_of_goods_sold that are allocable to such receipts and ii other expenses losses or deductions other than the deduction allowed under sec_199 which are properly allocable to such receipts in the case of agricultural and horticultural cooperative sec_199 allows a deduction to patrons who receive a qualified_payment from a specified agricultural or horticultural cooperative for the taxable_year in which the payment is received equal to the portion of the deduction allowed under sec_199 to the cooperative which is i allowed with respect to the portion of qpai to which such payment is attributable and ii identified by such cooperative in a written notice mailed to such person during the payment period described in sec_1382 under sec_199 the taxable_income of a specified agricultural or horticultural cooperative shall not be reduced under sec_1382 by reason of that portion of any qualified_payment as does not exceed the deduction allowable under sec_199 with respect to such payment sec_199 provides that for purposes of sec_199 the taxable_income of a specified agricultural or horticultural cooperative shall be computed without regard to any deduction allowable under subsection b or c of sec_1382 relating to patronage_dividends per-unit retain allocations and nonpatronage distributions sec_199 provides that for purposes of sec_199 a specified agricultural or horticultural cooperative described in sec_199 shall be treated as having manufactured produced grown or extracted in whole or significant part any qualifying_production_property marketed by the organization which its patrons have so manufactured produced grown or extracted sec_199 provides that for purposes of sec_199 a qualified_payment means with respect to any person any amount which - i is described in sec_1385 or ii is received by such person from a specified agricultural or horticultural cooperative and iii is attributable to qpai with respect to which a deduction is allowed to such cooperative under sec_199 sec_199 provides that for purposes of sec_199 the term specified agricultural or horticultural cooperative means a subchapter_t cooperative which is engaged - i in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or ii in the marketing of agricultural or horticultural products plr-108471-17 sec_1_199-6 provides that for purposes of determining its sec_199 deduction the cooperative’s qpai as defined in sec_1_199-1 and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c relating to patronage_dividends per-unit retain allocations and nonpatronage distributions sec_1_199-6 provides that the term qualified_payment means any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or received by a patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year conclusions based solely on the information submitted and representations made we conclude as follows after taxpayer’s proposed assumption of the grain origination function grain payments to taxpayer’s members will constitute per-unit retain allocations paid in money within the meaning of sec_1382 pursuant to sec_199 taxpayer will be treated as having manufactured produced grown or extracted in whole or significant part the grain purchased from its members which the members have so manufactured produced grown or extracted for purposes of sec_199 taxpayer’s qpai and taxable_income will pursuant to sec_199 and sec_1_199-6 be computed without regard to any deduction for grain payments to members the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-108471-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jian h grant senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
